During the infant plaintiff’s delivery, a shoulder dystocia was encountered and she was found to have sustained Erb’s palsy. The jury found defendant municipal hospital and a staff member negligent, and awarded the infant plaintiff damages of $50,000 for past pain and suffering, $200,000 for future physiotherapy, $600,000 for future psychological counseling, *358and $2,000,000 for future pain and suffering. Following defendant’s post-trial motion, plaintiff consented to a reduction of the award to $50,000 for past pain and suffering, $116,000 for future psychological counseling, $180,000 for future physiotherapy, and $1,500,000 for future pain and suffering.
Based on our review of the record, we reject defendants’ contention that the award, as reduced by the trial court pursuant to a post-trial motion, deviates materially from what would be reasonable compensation (CPLR 5501 [c]). While CPLR 5501 (a) (5) allows this court to review plaintiff’s claim that the jury’s original award for future pain and suffering should be reinstated, we find no basis to disturb the trial court’s post-trial determination that that portion of the verdict was excessive. Concur — Ellerin, J. P., Kupferman, Ross and Smith, JJ.